TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00658-CV



                                     In re Kevin L. Gamble


                     ORIGINAL PROCEEDING FROM DALLAS COUNTY



                            MEMORANDUM OPINION


               Kevin Gamble requests that this Court issue a writ of mandamus ordering the

Dallas County District Clerk to transmit documents. He also refers to a request for the official

court reporter of the 282nd District Court in Dallas County to provide a reporter’s record from

his 1991 trial in Dallas County. We recently dismissed a petition from Gamble in which he similarly

requested that a writ of mandamus issue against the district clerk of Dallas County. See In re

Gamble, 03-08-00614-CV (Tex. App.—Austin Oct. 22, 2008, orig. proceeding). In that opinion, as

in this case, we note that our mandamus authority does not extend beyond our district in such cases.

See id.; see also Tex. Gov’t Code Ann. § 22.221 (West 2004). Dallas County is not within this

Court’s geographical jurisdictional limits. See id. § 22.201(d) (West Supp. 2008). The petition for

writ of mandamus is dismissed.




                                              G. Alan Waldrop, Justice

Before Justices Puryear, Pemberton and Waldrop

Filed: November 14, 2008